                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


 CNH Industrial Capital America LLC,                        Case No.:       18-CV-02537-PJS-DTS

                 Plaintiff,

         v.

 Richland Farms Partnership, Richland Farms,         FINDINGS OF FACT, CONCLUSIONS OF
 Inc., Richland Eggs, Inc., Randy Sixta, and          LAW, AND ORDER FOR SEIZURE AND
 Lisa Sixta,                                                    DELIVERY OF PROPERTY

                 Defendants.


       This matter came before the Court on November 1, 2018, on Plaintiff’s Motion for Claim

and Delivery pursuant to Minnesota Statute Section 565.23. Benjamin J. Court of Stinson Leonard

Street LLP appeared on behalf of Plaintiff. Counsel for Defendants was not present. Based on a

review of the file, record, and proceedings herein, the Court grants the motion.

                                      FINDINGS OF FACT

       1.      Defendants were served with the Summons and Complaint on September 10, 2018

by personal service.

       2.      Plaintiff CNH Industrial Capital America LLC (“CNH”) owns certain equipment

(the “Equipment”) currently in the possession of defendants Richland Farms Partnership (“RFP”),

Richland Farms, Inc. (“RFI”), and Richland Eggs, Inc. (“REI”; collectively, RFP, RFI, and REI

are “Richland”) pursuant to the terms of certain lease agreements (the “Leases”), as more

specifically set out in Plaintiff’s Complaint.

       3.      CNH also financed the purchase of certain equipment (the “Collateral”) by

Richland by virtue of certain retail installment contract (the “Installment Contract”), as more

specifically set out in Plaintiff’s Complaint.


                                                 1
       9.       The terms of the Leases and Installment Contracts provide that, on a breach of any

of those agreements, CNH is entitled to possession of the Equipment and Collateral.

                                   CONCLUSIONS OF LAW

       10.      The Summons and Complaint were properly served on defendants pursuant to Fed.

R. Civ. P. 4.

       11.      CNH has complied with and met its burden of proof under Minnesota Statute

Section 565.23, et seq. to support the issuance of an order for seizure and delivery of property.

       12.      Probable cause exists that the Equipment and Collateral are being stored at 1229

190th Avenue, Lake Benton, Minnesota 56149.

       13.      There is a likelihood that CNH will prevail on its claims that Richland defaulted on

its obligations under the Leases and Installment Contracts and that Richland’s failure to pay

amounts when due constitutes breaches of those contracts, entitling CNH to take immediate

possession of the Equipment and Collateral.

       14.      CNH will be irreparably harmed if the order for seizure and delivery of property is

not issued, including, but not limited to, the wear, sale, transfer, or other damage to the Equipment

and Collateral, and Richland continues to use the Equipment and Collateral without compensating

CNH.

       15.      By contrast, issuance of the order will not cause undue harm to Richland because

they have defaulted on their obligations under the Leases and Installment Contracts with CNH and

have no right to continued possession of the Equipment and Collateral.

       Accordingly, IT IS HEREBY ORDERED that:

       16.      The Equipment and Collateral comprises and consists of:




                                                 3
       21.     CNH is authorized to immediately sell or otherwise dispose of the Equipment and

Collateral pending final hearing on the merits.

       22.     CNH shall not be required to post a bond.

       23.     EXECUTION OF THIS ORDER IS STAYED UNTIL NOVEMBER 11, 2018.



Dated: November 5, 2018                                    s/ David T. Schultz
                                                           Hon. David T. Schultz
                                                           United States Magistrate Judge




                                                  5
